Citation Nr: 1039280	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for squamous intra-epithelial 
lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which, inter alia, 
denied the Veteran's service connection claim for squamous intra-
epithelial lesions.  In June 2003, August 2003, September 2006, 
and March 2010, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran failed to appear for a VA examinations in April 2010.  
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.  The Veteran's 
representative, in written argument dated in October 2010 stated 
that the Veteran did not receive the examination request as she 
moved to another address, and the Board notes that subsequent 
correspondence to the Veteran has been sent to another address.  
It is found that the Veteran had good cause for her failure to 
report for the previously scheduled VA examination.  The Veteran 
should be rescheduled for an examination.  The Veteran is advised 
that failure to report for any scheduled examination may result 
in the denial of her claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a gynecological examination by 
an OB/GYN physician.  After all relevant 
evidence in the claims file is reviewed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's preexisting squamous intra-
epithelial lesions underwent a chronic 
increase in the disability in service that 
was not simply due to the natural progress of 
the disability, and was not simply an 
exacerbation of symptoms existing prior to 
service.  The examiner should address whether 
the treatment rendered in service resulted in 
any improvement or worsening of the condition 
that existed at the time of entrance into 
active service.

The claims file must be made available to the 
examiner in conjunction with the examination 
and that fact should be reflected in the 
examination report.  Any further indicated 
special studies should be conducted.  The 
examiner should clearly outline the rationale 
and discuss the medical principles involved 
for any opinion expressed.

2.  After the above development has been 
completed, readjudicate the veteran's claim.  
If the determination remains unfavorable to 
the Veteran, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

